Citation Nr: 1708180	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-27 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claim.  

The Veteran asserts that he is entitled to service connection for diabetes mellitus type II based on exposure to herbicides during the Vietnam Era.  Specifically, he asserts that he is entitled to the presumption of exposure to herbicides based on his military occupational specialty as a Medical Specialist.  The Veteran stated that he was exposed to herbicides when he handled the bodies of the deceased or seriously wounded who were sent from the Republic of Vietnam to Okinawa, Japan, where he was stationed.  Due to this exposure, the Veteran believes that he developed diabetes.  The Veteran, through his representative, has alternatively asserted that his service-connected Posttraumatic Stress Disorder (PTSD) with sleep impairment aggravated his diabetes.  

The Veteran's military personnel records indicate that he served as a Medical Specialist in the Army.  The Veteran served in the United States Army Pacific (USARPAC), Okinawa, Japan, between January 16, 1970 and July 16, 1971.  During that period, the Veteran received a Certificate of Achievement from the United States Army Medical Center: Ryukyu Islands.  The award described the Veteran's duties as including "working with seriously ill and very seriously ill patients in the Intensive Care Units as well as ward patients and RVN returnees on Ward 4 South." 

In the Veteran's December 2011 Notice of Disagreement, the Veteran reported that he was exposed to herbicides while handling the bodies of the deceased.  He stated that he "physically prepared the bodies for transport to the US" and contended that the bodies or their clothing may have acted as an agent carrying herbicide. 

In June 2011, the United States Army Joint Services Records Research Center (JSRRC) issued a memorandum regarding the Veteran's possible in-service herbicide exposure.  There, the JSRRC Coordinator made a formal finding of a lack of information required to corroborate herbicide exposure.  The memorandum noted that service records did not document any exposure to herbicides. 

In the Veteran's January 2017 Informal Hearing Presentation, the representative analogized the Veteran's herbicide exposure to the exposure acknowledged for individuals that served in the Air Force or Air Force Reserve and served onboard C-123 aircrafts.  See 38 C.F.R. § 3.307(a)(6)(v) (2016).       

Where the record before the Board is inadequate to render a fully informed decision, a remand to the AOJ is required in order to fulfill the statutory duty to assist the appellant to develop the facts pertinent to the claim.  38 U.S.C.A. § 5107A(a) (West 2014); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Based on the foregoing evidence, which leaves some question as to the Veteran's potential exposure to herbicides and the degree of any potential herbicide exposure, the Board finds that an additional VA examination and opinion is necessary to clarify his current diagnosis and address whether any identified diabetic conditions are related to service.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim dated from April 2011 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Attempt to verify through official sources whether the United States Army Pacific medical center in Okinawa, Japan received for medical treatment servicemen who were seriously injured in combat in the Republic of Vietnam or the bodies of those who served in the Republic of Vietnam and were killed in action.  

If it is verified that seriously wounded or deceased individuals were sent to Okinawa from the Republic of Vietnam for medical treatment, attempt to obtain data regarding the estimated number of these individuals with whom a Medical Specialist who served in Okinawa during the time frame the Veteran served would likely have come in contact.

If additional evidence is required from the Veteran to submit the appropriate inquiries, it should be requested.  If no records are available from the repositories that are contacted, a negative response to that effect should be clearly documented in the claims file.

3.  If, and only if, it is verified that seriously wounded or deceased individuals were sent to Okinawa from the Republic of Vietnam for medical treatment, obtain from an appropriate specialist the following opinions:

a) Is it at least as likely as not that the Veteran regularly and repeatedly came into contact with herbicide agents as a result of his interaction with either the clothes or the individuals who served in the Republic of Vietnam, including the injured and deceased.  Please explain why or why not.  

b)  If the answer to a) is affirmative, is it at least as likely as not that the Veteran's contact with herbicide agents through his duties as a Medical Specialist caused or is otherwise related to his development of diabetes mellitus.  Please explain why or why not.  

In rendering both opinions, the specialist is asked to specifically consider and address the studies and findings which led to the determination that those individuals that served in the Air Force or Air Force Reserve and worked with C-123 aircraft may be presumed to have had regular and repeated contact with herbicide agents such that they are entitled to the presumption of service connection for those diseases and disorders which have been determined to have a positive correlation with exposure to herbicide agents.

 c)  If not directly related to service on the basis of questions a) and b) above, is it at least as likely as not that the diabetes was caused by a service-connected disability, to include the Veteran's service-connected PTSD with  sleep impairment?  Please explain why or why not.

d)  If not caused by a service-connected disability, is it at least as likely as not that the Veteran's diabetes has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected PTSD with sleep impairment?  Please explain why or why not.

e)  If the examiner finds that Veteran' diabetes has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of the diabetes that is attributed to the service-connected disability (e.g., change in the severity of diabetic symptoms, manifestation of diabetic complications, and etc.).

The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

If opinions c) through e) cannot be provided by the same specialist who provides opinions a) and b), please seek responses for those opinions from an alternative, appropriate specialist.

A complete rationale for the opinions rendered must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

4.  After completing the requested action, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




